Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Namii et al. (US 20120075448, hereinafter Namii) in view of Schneider et al. (US 20150173846, hereinafter Schneider.)
Regarding claim 1, “A stereoscopic-vision endoscope optical system, comprising:” Namii teaches (¶0052 and Claim 7) an endoscope comprising a stereoscopic image-capturing objective optical system.
As to “a first optical system; and a second optical system, wherein the first optical system and the second optical system are identical optical systems” Namii teaches (Fig. 2) two optical systems 4 that are identical and parallel to each other.
As to “a first optical path, a second optical path, and a third optical path are formed in each of the first optical system and the second optical system, each of the first optical system and the second optical system includes in order from an object side, an objective optical system, …, and an image forming optical system, the image forming optical system includes a first lens unit, a first optical-path bending element, and a second optical-path bending element, .., the second optical path is formed between the first optical-path bending element and the second optical-path bending element, the third optical path is formed between the second optical-path bending element and the final image, the first optical-path bending element has a first reflecting surface disposed in the first optical path and a second reflecting surface disposed in the second optical path, the second optical-path bending element has a third reflecting surface disposed in the second optical path and a fourth reflecting surface disposed in the third optical path,” Namii teaches (¶0052 and Fig. 2, Fig. 6) system includes a pair (i.e., first and second optical systems) of lens groups 2 and lens group 4, prisms 3 and 5 (i.e., first and second optical path bending elements) on each side, optical paths are from element 2 to element 3b (i.e., first optical path), element 4 (i.e., second optical path), and from element 5a to element 6 (i.e., third optical path); (¶0051) objective optical system; (¶0052 and ¶0061) insertion point (i.e., implies object being inserted/object side); (¶0053) first lens group 2 parallel to each other; (¶0054) prism 3 includes an entrance surface 3a, an exit surface 3b, which are parallel to each other, and two parallel reflecting surfaces 3c disposed between the entrance surface 3a and the exit surface 3b; When the beams formed by the first lens groups 2 enter the prisms 3 from the entrance surfaces 3a of the prisms 3 constituting the first prism pair, the beams are reflected twice by the two reflecting surfaces (i.e., first and second reflecting surfaces) 3c in the prisms 3 and exit from the exit surfaces 3b; (¶0056) second pair of lens group 4; (¶0057) each prism 5 includes two parallel reflecting surfaces (i.e., third and fourth reflecting surfaces).
As to “a first optical axis of the first optical system, a second optical axis of the first optical system, a third optical axis of the first optical system, a first optical axis of the second optical system, a second optical axis of the second optical system, and a third optical axis of the second optical system are all positioned in the same plane” Namii teaches (abstract and Fig. 2) side-by-side arrangement (i.e., positioned on the same plane) beam containing the other of the two optical axes in a second plane containing the other optical axis and parallel to the first plane with a certain distance therebetween. 
As to “and the following conditional expressions (1) and (2) are satisfied: D1<D2 (1) and D3<D2 (2) where, D1 denotes a distance between the first optical axis of the first optical system and the first optical axis of the second optical system, D2 denotes a distance between the second optical axis of the first optical system and the second optical axis of the second optical system, and D3 denotes a distance between the third optical axis of the first optical system and the third optical axis of the second optical system, and here the first optical axis of the first optical system is an optical axis of the first optical path of the first optical system, the second optical axis of the first optical system is an optical axis of the second optical path of the first optical system, the third optical axis of the first optical system is an optical axis of the third optical path of the first optical system, the first optical axis of the second optical system is an optical axis of the first optical path of the second optical system, the second optical axis of the second optical system is an optical axis of the second optical path of the second optical system, the third optical axis of the second optical system is an optical axis of the third optical path of the second optical system and the unit of distance is millimeter.” Namii teaches (Fig. 2 and Fig. 6) as can be seen in Fig. 2 the optical paths are the first path from 2-3b, second path 4, and third path 5a-6. Each first path 2-3b, second path 4, and third path 5a-6 has a corresponding left side and right side and there is a distance between the left side and right side for each path (e.g., the distance between first path from element 2 to element 3b on the right side and from element 2 to element 3b on the left side= D1, the distance between 4 right side and 4 left side=D2, and the distance between 5a-6 right side to 5a-6 left side= D3). From the figure it is clear that the distance D2 is larger than both D1 and D3; (¶0055) the entrance surfaces 3a of the prisms 3, constituting the first prism pair, are disposed such that their center positions are aligned with the optical axes of the pair of first lens groups 2. Furthermore, the exit surfaces 3b of the prisms 3 are disposed such that their center positions are arranged side-by-side in a direction perpendicular to the direction in which the pair of first lens groups 2 are arranged side-by-side; (¶0078-¶0079 and Fig. 9a) measurements in nm, which can be easily converted to mm by dividing by 1000000. 
Namii does not explicitly teach “a relay optical system” and that “a final image of an object is formed by the image forming optical system the objective optical system and the relay optical system are disposed in the first optical path.” However, Schneider teaches (¶0076) stereoscopic system 300 includes an optical relay system 302, a dynamic mirror 304, a fixed mirror 306, and an image sensor 308; (¶0077) Optical relay system 302 is an optical system for relaying an intermediate image 320 toward sensor 308. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Namii’s endoscope to include a relay optical system as taught by Schneider for the benefit of transmitting intermediate images towards their destination. 

Regarding claim 16, “An endoscope comprising: a stereoscopic-vision endoscope optical system according to claim 1; and an imager configured to pick up a final image.” Namii teaches (¶0059) The beams that exit from the second prism pair directly enter an image-capturing surface 6a of an image-capturing device 6.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Namii and Schneider in view of Zobel (US 20150168710.)
Regarding claim 14, Namii and Schneider do not teach “The stereoscopic-vision endoscope optical system according to claim 1, wherein the first lens unit includes a movable lens unit, and focusing is carried out by moving the movable lens unit.” However, Zobel teaches (¶0006) the lens system may move, resulting in shifting of the focus and magnification of the two images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Namii and Schneider’s endoscope to include a moveable lens as taught by Zobel for the benefit of obtaining a clearer image.

Regarding claim 15, Namii and Schneider do not teach “The stereoscopic-vision endoscope optical system according to claim 1, wherein the second lens unit includes a movable lens unit, and focusing is carried out by moving the movable lens unit. However, Zobel teaches (¶0006) the lens system may move, resulting in shifting of the focus and magnification of the two images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Namii and Schneider’s endoscope to include a moveable lens as taught by Zobel for the benefit of obtaining a clearer image.

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yaron et al. (US 8149270) – (Figs. 4-6A) stereoscopic imaging apparatus 430 includes an objective lens assembly 432, a lenticular lens layer 434, a light sensor array 436 (e.g., two-dimensional), a processor 438, and a display 440. Objective lens assembly 432 includes an aperture stop 442
Singh et al. (US 20120300033) – (¶0034) This 3D image shooting apparatus includes an endoscope 101 and a controller 102. The endoscope 101 includes a tip portion 113 with an image sensor 110 and an inserting portion 103 with a light guide 105 and a video signal line 111. 
Morizumi et al. (US 20140210945) – (¶0004) A stereoscopic endoscope device includes a pair of left and right imaging units (imaging means) including an imaging optical system and a solid state imaging element, which are provided in a distal portion of an insertion unit of the endoscope device inserted into the body cavity. A subject body part is imaged by the imaging units, and left and right parallax images are obtained as a stereoscopic image (3D image) for stereoscopic viewing.
Kawamura et al. (US 20140375870) – (claims 11-14) conditions for zoom lens for focal length and aperture stop

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425